Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Amendment No. 1to this Registration Statement on Form S-3 of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note 2 to the consolidated financial statements) dated March 27, 2008 relating to the consolidated financing statements, which appears in Focus Enhancements, Inc.’s Annual Report on Form 10-K. for the year ended December 31, 2007.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Burr, Pilger & Mayer LLP San Jose, California August
